Citation Nr: 1514861	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-09 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to December 10, 2007.

2.  Entitlement to an initial disability rating higher than 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Kenneth M. Diesenhof, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2010 rating decision granted a TDIU, and the August 2012 rating decision granted an earlier effective date of December 10, 2007.

The Veteran testified before the undersigned Veterans Law Judge of the Board at a hearing at the RO in in June 2013 (Travel Board hearing).  A transcript of the proceeding is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings - the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2013 hearing, to this end, the presiding Veterans Law Judge clarified the issues on appeal, explained to the Veteran what was needed in order to prove his claims, and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Board therefore concludes that it has fulfilled its obligations under Bryant.

The claim of entitlement to a higher initial rating for the hypothyroidism, however, requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for a TDIU prior to December 10, 2007.



FINDINGS OF FACT

1.  Prior to December 10, 2007, the Veteran did not have sufficient ratings for his service-connected disabilities to allow for consideration of TDIU entitlement on a schedular basis under 38 C.F.R. § 4.16(a).

2.  Prior to December 10, 2007, his service-connected disabilities were not sufficiently severe to preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison to otherwise warrant TDIU entitlement on an extra-schedular basis alternatively under the special provisions of 38 C.F.R. § 4.16(b).


CONCLUSION OF LAW

The criteria are not met for a TDIU prior to December 10, 2007, either on a schedular basis under 38 C.F.R. § 4.16(a) or extra-schedular basis under § 4.16(b).  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) and (b), 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Prior to initially adjudicating these claims, so in the preferred sequence, a February 2010 letter was sent to the Veteran in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He therefore has received all required notice concerning his claims.

Also bear in mind that, as concerning his claim for a higher initial rating for his hypothyroidism, this claim is being remanded, rather than immediately decided, and in any event arose in the context of him trying to establish his underlying entitlement to service connection for this disability.  This benefit since has been granted.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  Moreover, the TDIU claim that also is at issue in this appeal is derivative of this initial-rating claim since predicated on the functional impact the hypothyroidism and other service-connected disabilities have on the Veteran's ability to work in a substantially gainful capacity for the time period in question, that being prior to December 10, 2007.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A (West 2014).  To this end, his service treatment records (STRs), Social Security Administration (SSA) records, VA and private treatment records have been obtained and associated with his claims file for consideration.  As well, he has been afforded appropriate VA compensation examinations assessing and reassessing the severity of his service-connected disabilities and their functional impact on his employability.  Indeed, a June 2010 VA medical opinion was obtained concerning this determinative issue of employability.  The VA examinations and opinion are adequate for deciding this claim because the reports and opinion contain the information needed to address this critical issue of employability in relation to the functional impact of the service-connected disabilities.  The VA opinion on this critical issue also is adequate for deciding this TDIU claim because the examiner reviewed the claims file for the pertinent medical and occupational history, considered the Veteran's contentions, and supported the medical opinion with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA's duty to assist therefore has been met.


II.  Whether a TDIU was Warranted prior to December 10, 2007

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  Id.

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) - provided that, if there is just one disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one is rated as at least 40-percent disabling and the combined rating (considering all of the disabilities' ratings in combination) is at least 70 percent.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).

But even if the Veteran does not satisfy these threshold minimum rating requirements, he may still receive a TDIU on an alternative extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b), provided however it is shown that he is indeed unemployable on account of his service-connected disability or disabilities.  That said, in this alternative circumstance the Board would be precluded from granting a TDIU on this special extra-schedular basis in the first instance, having instead to refer the matter to the VA Under Secretary for Health or the Director of the Compensation and Pension Service for this special consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Regardless, then, the critical inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Here, though, prior to December 10, 2006, the Veteran had no adjudicated 
service-connected disabilities.  From December 10, 2006 to December 10, 2007, service connection was in effect for residuals of a splenectomy associated with Hodgkin's disease, rated 20-percent disabling, and for the underlying Hodgkin's disease, which was rated as 0-percent disabling, so noncompensable.  The Veteran's disabilities all affect a single bodily system, or stem from common etiology or a single accident, so may be collectively considered as one disability (rather than as separate disabilities).  Hence, the ratings must total at least 60 percent to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  But the ratings only totaled 20 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  And even if alternatively considered as separate disabilities, the ratings clearly did not combine to the required 70 percent.  So, in either scenario, he instead must look to the alternative provisions of § 4.16(b) to qualify for a TDIU during this earlier period.  And, as already alluded to, to receive this special extra-schedular consideration, it must be shown these service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment from December 10, 2006 to December 10, 2007.


While the regulations do not provide a definition of 'substantially gainful employment,' VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 'that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides.'  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined ''substantially gainful employment'' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income....'

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of 'substantially gainful employment,' noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered 'substantially gainful employment.'  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  So a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)."  


It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her 
service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that 
the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381 .

Unfortunately, on the whole, the evidence in this case shows the Veteran did not meet the TDIU requirements - even the extra-schedular requirements - prior to December 10, 2007.

VA and private treatment records indicate a history of splenectomy and Hodgkin's disease, but include no current complaints or treatment.

The report of a February 2010 VA examination noted the Veteran had received a diagnosis of Hodgkin's disease in August 1980, at which time he underwent a staging laparotomy, bone marrow biopsy, and splenectomy.  He underwent extensive radiation therapy, and he was cured with no evidence of recurrence or indication of metastasis (spreading) since.  The examiner noted that, clearly, the Veteran's splenectomy was accomplished as a result of Hodgkin's disease.  

SSA disability records indicate the Veteran has been considered disabled since March 2, 2007, due to chronic pulmonary insufficiency and chronic ischemic heart disease with angina.


Therefore, having reviewed these records, this claim for a TDIU prior to December 10, 2007 must be denied.  As already explained, the Veteran did not meet the preliminary schedular criteria for TDIU entitlement under the provisions of § 4.16(a) prior to that date.  Furthermore, the evidence from December 10, 2006 to December 10, 2007 fails to demonstrate that the overall level of impairment owing to his service-connected disabilities was sufficient to preclude him from employment in a substantially gainful capacity to, in turn, warrant extra-schedular consideration alternatively under § 4.16(b).

The Veteran testified during his June 2013 Travel Board hearing that he had last worked in 2004/2005 or thereabouts.  To the extent he resultantly believes his effective date should go back to June 2005, the Board sees that the earliest evidence establishing he was unable to work in a substantially gainful capacity was in March 2007 (so the same year as his existing effective date).  In his formal claim for a TDIU, he reported being employed 40 hours per week as a store manager from August 2005 to March 2007, with no time lost due to illness, so including owing to his service-connected disabilities.  Because the store is no longer in business, the Veteran filled out the Request for Employment Information in Connection with a Claim for Disability Benefits and reported that he had worked 40 hours per week until March 6, 2007.

In his substantive appeal to the Board (on VA Form 9), the Veteran also claimed that since he had first filed for benefits in 1990 his effective date should be that prior claim.  However, to reiterate, prior to December 2006, he had no adjudicated service-connected disability.  And from December 10, 2006 to December 10, 2007, service connection was only in effect for the splenectomy associated with the Hodgkin's disease, rated 20-percent disabling, and for the Hodgkin 's disease, rated noncompensable.  Service connection for diabetes mellitus, coronary artery disease, and restrictive lung disease was not in effect until December 20, 2007.  Though he initiated an appeal as concerning the effective dates for these additional disabilities, he failed to complete the steps necessary to "perfect" the appeal after receiving the March 2010 Statement of the Case (SOC), in particular, by filing a timely substantive appeal (VA Form 9 or equivalent statement) specifically concerning these other claims.  Consequently, that decision concerning these other claims is a final and binding determination, including as regarding the effective date assigned.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  As such, the only service-connected disabilities that can be considered for the purposes of TDIU prior to December 10, 2007 are splenectomy and Hodgkin's disease. 

It is worth repeating at this point that, to receive a TDIU, the service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).


The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

But in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, or, here, consequent unemployment, a document providing medical information - in and of itself - is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).


The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In this case, for these reasons and bases, the preponderance of the evidence is against this TDIU claim for the period at issue, prior to December 10, 2007, and in this circumstance the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

This claim of entitlement to a TDIU, including on an extra-schedular basis, prior to December 10, 2007, is denied.



REMAND

The remaining claim of entitlement to an initial rating higher than 10 percent for the hypothyroidism requires further evidentiary development before being decided on appeal.

During his June 2013 hearing, the Veteran asserted that he has muscular weakness, mental disturbance, and weight gain that were not considered by the VA examiner in May 2010 when assessing the severity of this service-connected disability.  Considering these claimed symptoms, and the fact that that last examination was nearly 5 years ago, the Board finds another VA examination is needed reassessing the severity of this service-connected disability.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be performed.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA thyroid examination.  The claims folder and access to Virtual VA and the Veterans Benefits Management System (VBMS) must be provided to the examiner so he/she may consider the history of this service-connected disability.  

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's hypothyroidism.  Specifically, the examiner should comment on whether examination and review of the evidence shows the Veteran presents objective evidence of cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (to include signs of dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; constipation; or mental sluggishness as a result of hypothyroidism.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to mere speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training) or specify what other reason is the impediment.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report to ensure that it is in compliance with the directives of this remand, including in terms of addressing all applicable rating criteria.  If the examination report is deficient in any manner, return it for all necessary additional information.

3.  Then reajudicate this claim for a higher initial rating for the hypothyroidism in light of this and all other additional evidence.  If this claim continues to be denied or a higher rating is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


